Citation Nr: 1723150	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  14-19 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to January 2, 2015.

2.  Entitlement to an initial evaluation in excess of 20 percent for rotator cuff syndrome of the left shoulder.

3.  Entitlement to an initial evaluation in excess of 20 percent for rotator cuff syndrome of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the US Army from July 2003 to October 2003 and from August 2005 to November 2007, including service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision processed under a special project at the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The matter has since been returned to the RO in Seattle, Washington.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

In an April 2016 decision, the Board denied the Veteran's claim of entitlement to an initial disability evaluation in excess of 50 percent for PTSD prior to January 2, 2015 and in excess of 70 percent therefrom; in the same decision the Board also remanded an appeal for an initial disability rating in excess of 10 percent for rotator cuff syndrome of the left and right shoulders.  

The Veteran appealed the Board's denial of an increased disability rating in excess of 50 percent for PTSD prior to January 2, 2015 to the U.S. Court of Appeals for Veterans Claims (Court).  The Veteran specifically stated that he was abandoning his claim seeking a rating in excess of 70 percent from January 2, 2015 for PTSD.  Additionally, the Veteran stated that he was not appealing the initial evaluation in excess of 10 percent for both shoulders in light of the pending remand by the Board to the RO.  However, prior to arriving at the Court, the RO issued a new decision granting an increased rating to 20 percent for rotator cuff syndrome of the left and right shoulder.  

In November 2016, the Court issued an order which granted the parties' joint motion to remand (JMR) and remanded the matter to the Board for action consistent with the terms of the JMR.  In January 2017, the Veteran filed a brief with the Board in which he disagreed with the RO's decision denying a rating in excess of 20 percent for the left and right shoulder.


FINDINGS OF FACT

1.  Prior to January 2, 2015, the Veteran's service-connected PTSD is manifested by psychiatric symptoms causing occupational and social impairment, with deficiencies in most areas, but not total occupational and social impairment.

2.  The Veteran's left shoulder disorder was manifested by forward flexion to, at worst, 110 degrees, abduction to, at worst, 105 degrees, and pain on movement and use.

3.  The Veteran's right shoulder disorder was manifested by forward flexion to, at worst, 115 degrees, abduction to, at worst, 105 degrees, and pain on movement and use.  


CONCLUSIONS OF LAW

1.  Prior to January 2, 2015, the criteria are met for a higher 70 percent rating, but no greater, for the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for a rating in excess of 20 percent for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.12, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5201 (2016).

3.  The criteria for a rating in excess of 20 percent for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.12, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

For the increased rating issues, the VCAA applies to the instant claim.  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The Veteran was provided adequate VCAA notice for the increased rating claim for PTSD and rotator cuff syndrome of each shoulder in a November 2012 letter.

With regard to the timing of VCAA notice, the increased rating issue for PTSD was last adjudicated by the RO in a February 2015 decision, and the rotator cuff syndrome for both shoulders was last adjudicated in a September 2016 RO decision, such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Thus, the Veteran has received all required notice in this case for the increased rating issues, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records, VA outpatient treatment records, relevant medical evidence as authorized by the Veteran, and VA examinations.  For his part, the Veteran has submitted personal statements, a buddy statement from his father, and argument from his representative.  

In April 2016, the Board remanded the Veteran's increased rating claim for rotator cuff syndrome of each shoulder in order to obtain a new VA examination, which was provided in September 2016.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating issues for PTSD and rotator cuff syndrome of each shoulder.   

II.  Increased Rating (Schedular)

      a.  PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

However, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in April 2015, which is after August 4, 2014.  Thus, the version of 38 C.F.R. § 4.125 conforming to the DSM-5 is applicable in the present case.  In any event, the Board will still consider any private or VA examiner's discussion of both the DSM-IV and DSM-5 in adjudicating the current Veteran's PTSD claim, in order to provide the Veteran with every benefit of the doubt.

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

A veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan, 16 Vet. App. at 442.

The Federal Circuit has clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency, or duration, but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  Id.  The 70 percent disability rating regulation, in particular, contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies "in most areas."  Id.  Reading §§ 4.126 and 4.130 together, it is evident that the "frequency, severity, and duration" of a veteran's symptoms must play an important role in determining his disability level.  Id. at 117.  

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual.  For instance, a score of 31 to 40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  DSM-IV at 46-47.  A score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

The Veteran's service-connected PTSD is currently assigned a 50 percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, prior to January 2, 2015.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an increased 70 percent evaluation for PTSD prior to January 2, 2015 is warranted under Diagnostic Code 9411.  38 C.F.R. § 4.7.  That is, the Veteran's service-connected PTSD is manifested by psychiatric symptoms causing occupational and social impairment with deficiencies in most areas that are indicative of the 70 percent rating criteria.  See 38 C.F.R. § 4.130.  The Board has also considered additional, similar symptomatology not specifically addressed in the 70 percent criteria under the General Rating Formula, but causing the appropriate level of occupational and social impairment for a 70 percent rating, under the General Rating Formula.  See again Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The evidence of record supports a 70 percent rating for PTSD for the period prior to January 2, 2015.  In making this determination, the Board has reviewed both the medical and lay evidence of record, including the lay statements from the Veteran and his father; VA treatment records; a VA psychological examination dated in November 2012; and Vet Center records.

In an August 3, 2012, VA psychiatry note, the Veteran was assessed with PTSD with "severe symptoms" and assigned a corresponding low GAF score of 41; it was noted that he was "[t]aper[ing] clonazepam as tolerated."  Additionally, a September 6, 2012 VA psychiatry note stated that the Veteran was taking the medication clonazepam for "STRESS AND PANIC"[sic] and that he was tapering the use of that drug; the Veteran was assigned a GAF score of 50 at that time.  As mentioned above, GAF scores in the range of 41 to 50 indicate serious symptoms, but are utilized in addition to the other evidence of record to assign a disability rating of 70 percent for psychological disorders.  The November 2016 JMR found both of these VA psychiatric notes to be evidence consistent with a 70 percent disability rating.

Other evidence of record which, when combined with notes indicating GAF scores of 41 to 50, supports a disability rating of 70 percent for PTSD includes the Vet Center records from July 2012 which relate that the Veteran's father had called the sheriff to check on his son, who had become so enraged that he threw his family dog over the fence.  The sheriff's deputies removed guns from the Veteran's house.  In another Vet Center visit in August 2012, the Veteran reported he was not suicidal or homicidal.  The Veteran and his parents had been discussing in-patient treatment for PTSD with the Vet Center, however they opted to move the Veteran from the home he shared with his wife and children in Montana (the wife reported she was afraid to be around the Veteran at that time) to stay in Washington state and be seen at a VA clinic there.

In an August 2012 statement, the Veteran reported that his PTSD had been the source of his family problems, like his becoming easily angered at his wife and children.  He reported outbursts of anger which caused him to blackout and not remember what he had done.  The Veteran reported being easily startled, getting jumpy around fireworks, and being "always on the lookout."  He stated he had been trying to handle his PTSD on his own but was now aware he needed treatment.

The Veteran continued to attend appointments at the VA in Washington through the relevant time period (January 2, 2015).  In a November 2012 VA psychiatric examination, the examiner assigned a GAF score of 57 and noted that the Veteran's PTSD and depression symptoms were intertwined.  According to the examiner, the symptomatology was consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran stated that he did not like to be around big crowds; he had recurrent and distressing dreams and recollections of traumatic experiences from service; and he felt detached from others.  The examiner also noted that the Veteran had a restricted affect, diminished interest or participation in significant activities, difficulty sleeping, outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.

In August 2014, the Veteran reported that he still had trouble with frustration, anger, and sleep, although he was now working and going to school full time.  He also reported that he was getting a divorce.  The examiner noted the Veteran's mood was dysphoric, he was casually dressed and groomed, alert, thoughts logical with no suicidal thinking, and reported his judgment and insight as good.  The Veteran declined counseling.  In October 2014, the Veteran reported that a new medication was helping with the anxiety and anger issues and he had been sleeping 7 to 8 hours per night most nights.  He reported a positive mood most of the time with the ability to balance work and school.  The Veteran had a reported euthymic mood, calm affect, logical thoughts, and good judgment and insight.

Another important factor for the 70 percent rating is that some, but not all of the GAF scores in these records, are indicative of "serious" impairment.  See e.g., August 3, 2012, VA psychiatry note (GAF score of 41); September 6, 2012 VA psychiatry note (GAF score of 50).  Although the GAF score is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.  These GAF scores are fully supportive of a 70 percent rating, when viewed in the context of the Veteran's other psychiatric symptomatology documented above.  

In summary, consideration of the above psychiatric symptoms and circumstances reflects occupational and social impairment with reduced reliability and productivity that is indicative of a 70 percent rating prior to January 2, 2015.  See 38 C.F.R. § 4.130.  

In addition, the Board has considered that the above medical and lay evidence provide a basis for assigning a higher 70 percent initial rating for PTSD, even though several of the requirements for a higher rating are not shown.  See Mauerhan, 16 Vet. App. 436 (stating that the rating criteria provide guidance as to the severity of symptoms contemplated for each rating; they are not all-encompassing or an exhaustive list). 

However, the Veteran does not meet the criteria for an even higher 100 percent evaluation for his service-connected PTSD.  38 C.F.R. § 4.7.  That is, the medical and lay evidence of record is not indicative of someone with psychiatric symptomatology causing total occupational and social impairment, which is required for the 100 percent rating.  38 C.F.R. § 4.130.  

The Board acknowledges that, in the July 2012 Vet Center report, the Veteran exhibited some of the symptoms listed under the 100 percent rating criteria, such as persistent danger of hurting self or others and grossly inappropriate behavior.  However, the frequency of these symptoms is in question because no other medical or lay evidence records such severe symptoms.  Moreover, no evidence of record demonstrates or assessed total occupational and social impairment due to the Veteran's psychiatric symptoms from his PTSD.  See again Vazquez-Claudio, 713 F.3d at 118 (the Veteran's psychiatric symptoms must cause the level of occupational and social impairment specified in the General Rating Formula).  

In particular, the Board finds that the Veteran does not have total social impairment as contemplated by a schedular 100 percent evaluation.  See 38 C.F.R. § 4.130.  In this regard, the Board notes that the Veteran still has a relationship with his father, and the Veteran also reported he was getting married again in December 2015.  Thus, he can still maintain some relationships, albeit with significant limitations and tension.  Moreover, the Board notes that the 70 percent evaluation he now has for PTSD encompasses an inability to establish and maintain effective relationships.  In short, no medical or lay evidence of record reveals total social impairment for the Veteran.

With regard to occupational impairment, the Board acknowledges that the Veteran reported working and going to school full time in August 2014.  No private or VA medical professional of record has assessed total occupational impairment for the Veteran as the result of his PTSD.  Additionally, the Veteran has not specifically alleged having no occupational capacity as a result of his PTSD.

Accordingly, the Board finds that the evidence supports an increased disability rating of 70 percent, but no higher, for the Veteran's service-connected PTSD for the period prior to January 2, 2015.  38 C.F.R. § 4.3.

      b.  Rotator Cuff Syndrome (Left and right shoulders)

The Veteran filed a claim for left and right shoulder injuries on August 7, 2012.  In August 2013, the RO granted service connection for rotator cuff syndrome of both the left and right shoulders, and assigned a 10 percent evaluation for each shoulder based on painful motion of the Veteran's arms at the shoulders.  See 38 C.F.R. § 4.71a, under Diagnostic Codes 5201-5019 (2016).  After an April 2016 remand from the Board in order to obtain a new VA examination of the shoulders, which occurred in July 2016, the RO increased the disability rating of the left and right shoulders to 20 percent each for rotator cuff syndrome based on painful motion of the Veteran's arms at the shoulders.  See 38 C.F.R. § 4.71a, under Diagnostic Code 5201 (2016).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2016).  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

As was discussed above, the Veteran's left and right shoulder disorders were initially rated under Diagnostic Codes 5201-5019.  The hyphenated diagnostic code in this case indicates that limitation of arm motion, under Diagnostic Code 5201, was the service-connected disorder, and bursitis, under Diagnostic Code 5019, was the disorder upon which the rating was based.  See 38 C.F.R. §§ 4.27, 4.71a.  Diagnostic Code 5019, for bursitis, is evaluated under degenerative arthritis.  Id.  In a January 2014 radiology examination, the Veteran's shoulders showed no bone or joint abnormality and the examiner noted no indication of arthritis.  In any case, the Veteran's left and right shoulder disorders are now rated at 20 percent disabling under Diagnostic Code 5201, based on limitation of motion.

Under the laws administered by VA, when rating disabilities of the shoulder and arm, a distinction is made between major (dominant) and minor musculoskeletal groups.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  Handedness for the purpose of a dominant rating is determined by the evidence of record or by testing on VA examination, and only one hand shall be considered dominant.  See 38 C.F.R. § 4.69 (2016).  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  Id.  Here, as the evidence shows that the Veteran is right-hand dominant, his right upper extremity is his major extremity for rating purposes and his left upper extremity is his minor extremity for rating purposes.

Diagnostic Code 5201 provides that limitation of motion of the major arm at shoulder level warrants a 20 percent evaluation whereas limitation of motion midway between the side and up to shoulder level warrants a 30 percent evaluation.  38 C.F.R. § 4.71a.  The highest evaluation for major arm limitation of motion, the maximum 40 percent rating, is assigned for limitation of motion of the major arm to 25 degrees from the side.  Id.

Diagnostic Code 5201 provides that limitation of motion of the minor arm at shoulder level or midway between the side and up to shoulder level warrants a 20 percent evaluation.  38 C.F.R. § 4.71a.  The highest evaluation for minor arm limitation of motion, the maximum 30 percent rating, is assigned for limitation of motion of the minor arm to 25 degrees from the side.  Id.

In determining whether the Veteran has limitation of motion to 25 degrees or less, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I (2016).  Forward flexion is the range of motion from the side of the body out in front and abduction is the range of motion from the side of the body out to the side.  38 C.F.R. § 4.71, Plate I.  For VA purposes, normal range of motion of the shoulder joint is from 0 to 180 degrees of forward flexion and from 0 to 180 degrees of abduction.  Id.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

At the Veteran's January 2014 shoulder evaluation, his right shoulder disability at its worst was manifested by abduction to 105 degrees, forward flexion to 115 degrees (with painful motion in both at the same degree), and measured to the same degree for both tests after repetitive use testing.  At the same January 2014 shoulder evaluation, the Veteran's left shoulder disability at its worst was manifested by abduction to 105 degrees, forward flexion to 110 degrees (with painful motion in both at the same degree), and measured to the same degree for both tests after repetitive use testing.  The doctor noted there was no ankylosis, no arthritis, and no conditions of the acromioclavicular (AC) joint for either shoulder.

At the Veteran's July 2016 shoulder evaluation, his right shoulder disability at its worst was manifested by abduction to 130 degrees with pain, forward flexion to 120 degrees with pain, and no additional loss of range of motion after repetitive use testing.  At the same July 2016 shoulder evaluation, the Veteran's left shoulder disability at its worst was manifested by abduction to 115 degrees with pain, forward flexion to 125 degrees with pain, and no additional loss of range of motion after repetitive use testing.  The doctor noted there was no ankylosis, no flail shoulder, no false flail shoulder, and no fibrous union of the humerus for either shoulder.  Although the Veteran has reported that during service he had multiple dislocations of his shoulders, the post-service record does not show that he suffers from recurrent dislocations.

The evidence does not support a disability rating in excess of 20 percent for the Veteran's right shoulder disability.  38 C.F.R. § 4.7.  Even when considering functional loss due to pain on motion, flexion was limited to, at worst, 115 degrees in January 2014 and abduction was limited to, at worst, 105 degrees in January 2014.  To qualify for the next higher and maximum 30 percent rating, major shoulder abduction must be limited to midway between the side and shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The evidence of record does not reveal this level of impairment.

The evidence does not support a disability rating in excess of 20 percent for the Veteran's left shoulder disability.  38 C.F.R. § 4.7.  Even when considering functional loss due to pain on motion, flexion was limited to, at worst, 110 degrees in January 2014 and abduction was limited to, at worst, 105 degrees in January 2014.  To qualify for the next higher and maximum 30 percent rating, minor shoulder abduction must be limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Even considering additional functional loss due to pain, the limitation in range of motion due to pain, fatigue, or weakness, does not meet the criteria for a higher disability evaluation for either shoulder at any time during the period on appeal.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see Deluca v. Brown, 8 Vet. App. 202-206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 33 (2011) (holding that pain alone does not constitute a functional loss under VA regulations that evaluate disability based on limitation of range of motion).

The Board notes that other diagnostic codes for shoulder disabilities provide for ratings above 20 percent.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, there is no evidence or contention by the Veteran of right or left shoulder ankylosis (Diagnostic Code 5200), or impairment of the humerus (Diagnostic Code 5202).  In addition, the Veteran already has the maximum 20 percent rating for each shoulder that would be available under Diagnostic Code 5203 (impairment of the clavicle or scapula).  Therefore, these Diagnostic Codes will not be applied.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Therefore, the Board will evaluate the Veteran's right and left shoulder disabilities under Diagnostic Code 5201, as it provides the most favorable ratings.

With regard to the initial rating issues for the right and left shoulder, the Board acknowledges the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that neither the VA shoulder examinations of record, nor VA or private treatment records, demonstrate range of motion testing for the right and left shoulders in passive motion or weight-bearing situations.  However basic common sense would lend itself to the view that the shoulders, unlike the knees, are generally not a weight-bearing joint.  In addition, there is no logical indication why passive range of motion of the right and left shoulder would change the outcome here.  Furthermore, the shoulder issue on appeal has been pending since 2012, for over five years.  An immediate Board adjudication is to the Veteran's benefit.  Moreover, neither the Veteran nor his representative has requested a new VA shoulder examination based on the holding of Correia.  So even though the VA shoulder examinations of record may not strictly satisfy the requirements of the Correia case, here this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 20 percent for both the Veteran's left and right shoulder disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

"Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."  See also Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).


	(CONTINUED ON NEXT PAGE)






ORDER

Subject to the provisions governing the award of monetary benefits, a 70 percent rating for the Veteran's service-connected PTSD is granted for the period prior to January 2, 2015.

An initial disability rating in excess of 20 percent for left shoulder rotator cuff syndrome is denied.

An initial disability rating in excess of 20 percent for right shoulder rotator cuff syndrome is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


